DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 63-69 and 73-92 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 63-69, and 73-92 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (U.S. Patent No. 9,724,511) hereinafter referred to as Wei; in view of Thacker et al. (U.S. Patent Application Publication No. 2013/0261696) hereinafter referred to as Thacker; in view of Yoo et al. (U.S. Patent Application Publication No. 2019/0001135) hereinafter referred to as Yoo.
Regarding claims 63-65, 68-69/79, 82-84, Wei teaches a method for treating pain in a patient (col. 3, lines 40-53; col. 4, lines 1-10; col. 4, lines 48-67 and col. 5, lines 1-10; col. 38, lines 10-14, etc. other examples listed throughout), comprising: 
administering an electrical therapy signal having a frequency in a frequency range from 1.2kHz to 100kHz to the patient (col. 38, lines 25-27) via an implantable signal delivery device (col. 5, lines 53-55) to reduce or eliminate pelvic pain (col. 3, lines 40-53; col. 4, lines 1-10; col. 4, lines 48-67 and col. 5, lines 1-10; col. 38, lines 10-14, etc. other examples listed throughout).
Wei further teaches that the electrical signal is administered in accordance with a therapy regimen comprising a predetermined duration of administration (col. 13, lines 62-67) but fails to be specific as to the scale of the predetermined duration of time.
It is noted that the result of not producing paresthesia appears to be an intended result or use of the applied stimulation, nevertheless for the purposes of compact prosecution, it is addressed by this rejection.
Wei does not explicitly teach that high frequency electrical stimulation does not produce paresthesia in the patient. Wei teaches that it does act as a nerve block for reducing discomfort to the patient (col. 38, lines 25-43).
Attention is brought to the Thacker reference, which teaches delivery of high frequency electrical stimulation in a range from 1.5kHz to 100 kHz (¶[0049], a narrower range than is claimed) in order to address pain in a patient without creating paresthesia (¶[0046]). Thacker also teaches that the length of the treatment is configurable by the patient or practitioner (¶[0027]) and motivates periodically ceasing modulation to save power (¶[0082]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the stimulation frequency of Wei to explicitly avoid inducing paresthesia, in order to eliminate paresthesia while also providing an analgesic effect, because some patients still report unpleasant sensations from paresthesia (Thacker, ¶[0004]) and eliminating patient discomfort is beneficial (Thacker, ¶[0046], ¶[0051]).
Thacker also teaches that treatment time, along with other parameters of the electrical therapy signal, is a result-effective variable (¶[0079] “may vary from patient to patient and/or from indication to indication and/or on the basis of the selected vertebral location…to monitor and/or control patient therapy,”) that should be optimized. Thacker states that other parameters are also available for monitoring and controlling patient therapy in ¶[0079], and further addresses treatment duration as configurable per patient in ¶[0081].
Thacker also fails to be specific as to the possible total durations of therapy being less than 12 hours, or decreasing over subsequent administrations of the electrical signal. Applicant discloses no criticality to this specific range of time durations.
Attention is brought to the Yoo reference, which teaches an electrical stimulation that is configurable between percutaneous, transcutaneous, or implanted stimulation (Abstract) and states that parameters that are effective for one form of stimulation are applicable to another and may be used as a screening criteria that patients responsive to transcutaneous stimulation are good candidates for similar implantable stimulators (¶[0247-0248]).
Yoo also teaches multiple treatment durations including a first treatment duration of 3 hours per day and the first treatment duration decreases to a second treatment duration over subsequent administrations of the electrical signal, the second treatment duration is 30 minutes (¶[0252] for example), and that the durations, frequency, and strength of first and second treatment periods are configurable (¶[0254]) and encompass both once per day and once per week, and in durations of 30 minutes up to 3 hours (¶[0258]).
Although Yoo does not specifically teach 4 or more hours of stimulation, the difference between 3 and 4 hours of stimulation appears to be a predictable difference (Yoo also teaches exceeding 3 hours in some applications in ¶[0089]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the electrical stimulation of Wei to choose treatment frequency of once per day, once per week, decreasing the duration, and decreasing frequency of treatment, as taught by Yoo, because Yoo teaches a benefit to reducing stimulation over time, and varying stimulation frequency and duty cycle, as it deters user habituation (Yoo ¶[0106], ¶[0270]). It would further have been obvious to modify the duration of stimulation to encompass the range of 4-12 hours, because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Regarding claims 66-67/85-86, Wei, as modified teaches the method of claim 63/79.
Wei further teaches duty cycling the electrical signal during the predetermined duration of administration at a duty cycle between 5 and 75% (col. 31, lines 59-62).
Regarding claim 73/87, Wei, as modified teaches the method of claim 63/79.
Thacker further teaches wherein the reduction or elimination of patient pain is maintained during periods in which the electrical signal is not being administered (Thacker ¶[0082]).
Regarding claim 74/88, Wei, as modified teaches the method of claim 63/79.
Wei teaches wherein administering the electrical signal in accordance with the therapy regimen includes administering the electrical signal in accordance with a predetermined schedule (col. 13, lines 62-67).
Regarding claims 75-76/89-90, Wei, as modified teaches the method of claim 63/79.
Wei further teaches wherein the electrical therapy signal is administered to the patient's sacral region and/or thoracic region (col. 7, lines 1-8, several sacral region nerves listed, hypogastric nerve is a thoracic region nerve).
Regarding claims 77-78/91-92, Wei, as modified teaches the method of claim 63/79.
Wei further teaches wherein administering the electrical therapy signal includes generating the electrical therapy signal via an internal signal generator and via an external signal generator (Fig. 1, element 24 “external programmer”; col. 10, lines 41-64, for internal signal generator see col. 23, lines 37-51 “execute locally stored programs or routines…control over the electrical stimulation may be distributed between the IMD and external programmer or may reside in either one alone.”).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L STEINBERG whose telephone number is (303)297-4783. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.S/           Examiner, Art Unit 3792                                                                                                                                                                                             

/LYNSEY C Eiseman/           Primary Examiner, Art Unit 3792